EXHIBIT 10.4
 
CONSULTING AGREEMENT
 
This Consulting Agreement (“Agreement”) is entered into and made effective on
the 8th  day of September 2012, between Castle Peak International Group Limited
(“Consultant”) having offices at l1/f Wing Tat Comm Bldg 97 Boham Strand East,
Sheung Wan, Hong Kong and Xunna Network Science-Tech (Beijing) Co., Ltd. (the
“Company”) having offices at 2 Fufeng Road, Xinghuo Sci-Tech Building, Floor 16,
Fengtai District, Beijing, PRC.
 
In consideration of the mutual promises made herein, the parties hereto agree as
follows:
 
1. 
Engagement. The Company hereby engages the Consultant to render consulting
advices to the Company upon the terms and conditions set forth herein to advise
on the following areas including reverse merger transaction process and related
lawyers and audit recommendation to close reverse merger rightly and
efficiently.

 
2. 
Offshore Corporate Structure/Financial Info Adjustment per GAAP/Shell Company
Due Diligence

 



a. 
Services:

 
i.
Assist the Company to hire Chinese law firm for offshore corporate structure and
due diligence on the Company;

 
ii.
Coordinate and direct the Company and law firm to get through corporate
structure process;

 
iii.
Assist Chinese law firm to make due diligence on the Company;

 
iv.
Assist the Company to hire accounting firm to adjust financial info per GAAP;

 
3.
Corporate Advisor for Reverse Merger. Consultant has exclusive right to assist
and advise the Company in reverse merger when the Company’s Board of Directors
resolves the Company is ready for it.

 
a. 
Services:

 
i.
Assist the Company to hire quality American law firm as legal counsel on reverse
merger transaction;

 
ii.
Assist the Company to hire quality American audit firm;

 
iii.
Advise the Company to negotiate with law firm, audit firm or other service
providers to obtain quality and cost efficient service;

 
iv.
Advise the Company to work with its American law firm to make due diligence on
shell company;

 
v.
Advise and assist the Company in its business plan;

 
vi.
Provide opinion to the Company during the whole process of reverse merger per
the request from the Company;

 
4.
Period of Reverse Merger.  Consultant plans 5.5 months to finish the whole
reverse merger and will try its best to close the deal as early as possible. The
entire timeline plan is provided based on the Company’s full cooperation and
best efforts. If Consultant would not finish the deal per the period aforesaid,
Consultant will pay the Company $50,000 as damages and continue to assist the
Company until the deal is closed. If the reverse merger is not done finally,
Consultant will pay $200,000 as damages unless unforeseeable event occurs.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.4
 
5.
Terms of the Agreement.  This Agreement shall be deemed effective on the
Effective Date above and shall continue to close the reverse merger.

 
6. 
Consulting Fee/Cost and Expenses/Payment. The Company and Consultant agree on
the total fee is $620,000 for the Company’s reverse merger transaction with an
OTCBB shell company in the US including accounting firm fee for financial info
adjustment per GAAP, Chinese law firm fee, American law firm fee, American audit
firm fee, Consultant’s fee, Printer fee and other related fee on the condition
that the Company and Consultant will agree on. Consultant will pay fees
aforesaid per the agreements the Company will sign in connection with the
reverse merger transaction. If the total fee is more or less than $620,000 for
the reverse merger transaction, Consultant will pay the balance from its own
pocket or keep it into its own pocket.

 
7. 
Payment.  Within 7 days on the execution of this Agreement, the Company will pay
Consultant $200,000; within 7 days after the Company’s financial info adjustment
per GAAP is done, the Company will pay Consultant $300,000; 7 days after
American audit firm provide audit report, the Company will pay Consultant
$120,000.

 
8.
Time Devoted by Consultant. Consultant shall devote such time and effort as is
reasonably necessary to achieve the purposes hereof in his reasonable
discretion.

 
9.
Place Where Services Will Be Rendered. The Consultant will perform the Services
in accordance with this Agreement at his home or other office obtained by him at
his sole cost and expense office. In addition, at the Company’s convenience, the
Consultant will perform services by phone or by any other mean requested by the
Company. The Company shall not provide the Consultant an office, cell phone,
computer, printer or any other support services, supplies or equipment in
connection with services to be provided as set forth herein.

 
10.
Independent Contractor. Both the Company and Consultant agree that the
Consultant will act as an independent contractor in the performance of his/her
duties under this Agreement. Accordingly, Consultant shall be responsible for
good faith and have right to refuse any illegal instruction and be exempted from
any illegal conduct or consequences to be caused therefrom by the Company.

 
16.
Governing Law. This Agreement, its interpretation, performance or any breach
thereof, shall be construed in accordance with, and all questions with respect
thereto shall be determined by, internal, substantive laws of Hong Kong. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement. A failure of either Consultant or the Company to enforce at any time
or for any period of time the provisions of this Agreement shall not be
construed to be a waiver of such provisions or of the right of Consultant or the
Company to enforce each and every such provision. In the event either party
files suit to enforce any of the terms hereof, the prevailing party shall be
entitled to an award of reasonable legal fees. The undersigned agrees that any
action or proceeding directly or indirectly relating to or arising out of this
Agreement, any breach hereof, or any transaction covered hereby shall be
resolved, whether by arbitration or otherwise, within Hong Kong. Accordingly,
the parties consent and submit to Hong Kong International Arbitration Center
located within Hong Kong.

 
 
-2-

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.4
 
17.
Damages. The Company and Consultant have to perform its own work responsibility
separately at its best effort and reasonable business judgment. Once one party
breach this principle, the other party shall have right to obtain corresponding
damages for work malpractice or delay to be caused.

 
18.
Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which together shall be deemed the
same Agreement.

 
19.
Assignment. This Agreement and/or its payments may be assigned with prior
written consent from the Consultant only.

 
20.
Survival. The provisions of Section 11 and 13 shall survive termination or
expiration of the Agreement.

 
21.
Effectiveness of English and Chinese Version. This Agreement in English and
Chinese version has the same effectiveness.

 
 [Signature on next page]
 
 
-3-

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.4
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.
 
XUNNA NETWORK SCIENCE-TECH (BEIJING) CO., LTD.
     
By:
      Name: Jiaxing Fu     Title: Chairman  
       
 
CASTLE PEAK INTERNATIONAL GROUP LIMITED
 
By:
      Name:  Zhi Yang     Title:  Program Director  

 
 
-4-

--------------------------------------------------------------------------------